                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge Philip A. Brimmer

Civil Action No. 16-cv-02619-PAB-KLM

NORMAN KIEFER and
EVELYN KIEFER,

       Plaintiffs,

v.

ALLSTATE INSURANCE COMPANY,

       Defendant.


                                         ORDER


       This matter is before the Court on the Motion to Dismiss for Failure to Prosecute

Under Rule 41(b) [Docket No. 27] filed by defendant Allstate Insurance Company.1

       In this insurance bad-faith case, plaintiffs allege that defendant delayed or

denied the payment of benefits after a hailstorm damaged plaintiffs’ roof on or about

June 19, 2015. Docket No. 4. Plaintiffs filed this case on June 28, 2016. Id. at 1. On

December 13, 2016, pursuant to a provision in the insurance policy, plaintiffs sent

defendant a demand for appraisal. Docket No. 27-1. On January 26, 2017, the Court

entered an Order [Docket No. 26] granting the parties’ Joint Motion to Stay Proceedings

Pending Appraisal [Docket No. 25]. The order directs the parties to file a status report

with the Court no later than thirty days after the completion of the appraisal process.

Docket No. 26. By the time of the filing of the motion to stay, neither party had begun


       1
       As neither party has moved to re-open the case, the Court will construe
defendant’s motion to include a motion to re-open this matter.
discovery. Docket No. 25 at 2, ¶ 4.

       On June 13, 2017, defendant sent a letter to plaintiffs’ law firm informing it that

plaintiffs’ claim was being closed because plaintiffs “failed to appoint and notify Allstate

of [their] chosen appraiser” and that defendant has “received no additional

communication from [plaintiffs].” Docket No. 27-4 at 1. The letter stated that “[c]losure

of your claim concludes the appraisal process.” Id. at 2.

       On September 24, 2017, having received no response from plaintiffs, counsel for

defendant contacted plaintiffs’ counsel by email to inform him of defendant’s intent to

file a motion to dismiss for lack of prosecution. Docket No. 27-5. Plaintiffs’ counsel

responded two days later, indicating that “a few weeks ago” he was hit by a truck while

on a motorcycle and had been “recovering from significant, serious injuries.” Docket

No. 27-6. Plaintiff’s counsel informed defendant that plaintiffs would oppose

defendant’s motion. Id. Defendant did not file a dismissal motion at that time. Docket

No. 27-7. On February 8, 2018, counsel for defendant again contacted plaintiffs’

counsel by email, indicating that defendant now intended to file a motion to dismiss for

lack of prosecution. Id. Plaintiffs’ counsel did not respond. Defendant filed its motion

on May 24, 2018.

       Federal Rule of Civil Procedure Rule 41(b) provides:

       If the plaintiff fails to prosecute or to comply with these rules or a court
       order, a defendant may move to dismiss the action or any claim against it.
       Unless the dismissal order states otherwise, a dismissal under this
       subdivision (b) and any dismissal not under this rule--except one for lack
       of jurisdiction, improper venue, or failure to join a party under Rule
       19--operates as an adjudication on the merits.

Fed. R. Civ. P. 41(b).


                                             2
       The sanction of dismissal with prejudice for failure to prosecute is a “severe

sanction,” warranted when “the aggravating factors outweigh the judicial system’s

strong predisposition to resolve cases on their merits.” Ecclesiastes 9:10-11-12, Inc. v.

LMC Holding Corp., 497 F.3d 1135, 1143-44 (10th Cir. 2007) (quoting Ehrenhaus v.

Reynolds, 965 F.2d 916, 921 (10th Cir. 1992)). Courts in this circuit apply five factors to

determine whether a motion under Rule 41(b) should be granted: “(1) the degree of

actual prejudice to the defendant; (2) the amount of interference with the judicial

process; . . . (3) the culpability of the litigant; (4) whether the court warned the party in

advance that dismissal of the action would be a likely sanction for noncompliance, and

(5) the efficacy of lesser sanctions.” Ehrenhaus, 965 F.2d at 921 (internal quotations

and citations omitted); see also Jones v. Thompson, 996 F.2d 261, 264 (10th Cir. 1993)

(extending Ehrenhaus to Fed. R. Civ. P. 41(b) motions).

       The first Ehrenhaus factor is actual prejudice. Prejudice can be shown through

unreasonable delay, as “a defendant has “a legitimate interest in bringing the matter to

closure within a reasonable time.” Rogers v. Andrus Transp. Services, 502 F.3d 1147,

1152 (10th Cir. 2007). Prejudice can also be shown when, through plaintiff’s conduct,

defendants “los[e] an opportunity to gain relevant information . . . [about] the factual

basis of the parties’ claims. See Ecclesiastes, 497 F.3d at 1145.

       Defendant argues that it suffered inconvenience and prejudice in two related

ways. First, over three years have passed since the storm that plaintiffs allege caused

damage to their home, which has impeded the defendant’s ability to resolve the case in

a reasonable time. See Docket No. 1-3 at 2, ¶ 10. Second, the plaintif fs’ failure to



                                               3
prosecute the action has interfered with defendant’s ability to engage in meaningful

discovery because the home in question has “experienced other weather events” since

June 2015. See Docket No. 27 at 6. Plaintiffs argue that defendant has suffered no

actual prejudice because defendant is in possession of a repair estimate provided by

plaintiffs that includes “numerous photographs and details of the storm damage.” See

Docket No. 28 at 7. Further, plaintiffs suggest that defendant’s own claims file is

“presumably replete with notes and photographs from their own adjuster’s inspection.”

Id.

       The Court finds that defendant has failed to show any actual prejudice.

Defendant does not deny that it inspected the property near the time of the claim. See

Docket No. 27 at 3, ¶ 3. Therefore, the passage of time since the proceedings were

stayed does not prejudice defendant as it might otherwise have. Moreover, defendant

fails to identify any discovery that it will not have access to once the stay is lifted.

Finally, defendant does not show that it has lost the opportunity to gain relevant

information about the factual basis of plaintiffs’ claim. See Ecclesiastes, 497 F.3d at

1145. Therefore, the first Ehrenhaus factor weighs in favor of plaintiffs.

       Defendant also fails to show that the second Ehrenhaus factor, interference with

the judicial process, weighs in its favor. This case has been administratively closed

pending the appraisal process. Docket Nos. 25, 26. Because of the stay, the only

interference with the judicial process has been general delay. Defendant has failed to

demonstrate how plaintiff has “hindered the court’s management of its docket.” See

Jones v. Thompson, 996 F.2d 261, 265 (10th Cir. 1993). W hile plaintiffs have been



                                               4
remiss in their delay, it is worth noting that defendant could have moved to re-open the

case over a year ago when it decided to close plaintiffs’ claim. See Docket No. 27-4 at

1.

       The third factor is the culpability of the litigant in failing to prosecute the case.

This factor asks whether plaintiffs (or their counsel) caused the failure to prosecute, or

whether they are “victims of circumstances.” See Jones, 996 F.2d at 265.

       This factor weighs heavily in favor of defendant. Plaintiffs demanded an

appraisal in a letter on December 13, 2016. See Docket No. 27-1. The policy required

that both parties select an appraiser within twenty days after defendant received the

demand for appraisal. See Docket No. 27-2. However, plaintiffs never designated an

appraiser. See Docket No. 27-4. By the time the parties filed their joint motion to

administratively close the case, plaintiffs had already failed to meet the twenty-day

deadline. See Docket No. 26 (minute order entered January 26, 2017). Five months

after the Court administratively closed the case, defendant sent plaintiffs a letter noting

that plaintiffs had not designated an appraiser and, as a result, def endant was

concluding the appraisal process. See Docket No. 27-4. Further, defendant contacted

plaintiffs in September 2017, February 2018, and May 2018, informing them of

defendant’s intent to file this motion for failure to prosecute. See Docket No. 27 at 4,

¶¶ 14-17.

       Plaintiffs argue that, to the extent the delay in the case is their fault, it is

attributable to “excusable neglect” on the part of plaintiffs’ counsel. See Docket No. 28

at 3-5. Plaintiffs’ counsel experienced a cardiac event and related car accident on



                                               5
September 8, 2015 and a heart attack on Decem ber 25, 2015. Id. at 3. Plaintiffs argue

that the case was “administratively stayed” during the “several months of cardiac

rehabilitation” that followed. Id. While unfortunate, these events are irrelevant given

that this case was commenced in June 2016. The administrative closure did not begin

until January 2017. See Docket No. 26 (minute order entered January 26, 2017).

Plaintiffs’ counsel also suffered a motorcycle accident on August 23, 2017 and

underwent heart surgery on December 20, 2017. Id. at 3-4. These events, however,

occurred months after plaintiffs failed to appoint an appraiser and do not explain why

plaintiffs did not appoint an appraiser or respond to the June 13, 2017 letter f rom

defendant regarding the closure of the appraisal process. See Docket No. 27-4 at 1.

Moreover, plaintiffs misstate the legal standard. “Excusable neglect” applies to Fed. R.

Civ. P. 6(b), which deals with the extension of time for motion papers and other filings.

See Fed. R. Civ. P. 6(b)(1)(B). There is no similar standard for Rule 41(b) proceedings.



       “There is certainly no merit to the contention that dismissal of petitioner’s claim

because of his counsel’s unexcused conduct imposes an unjust penalty on the client.”

Link v. Wabash R.R. Co., 370 U.S. 626, 633 (1962). “A litigant is bound by the actions

of its attorney, and the relative innocence of the litigant in the failure does not constitute

grounds for relief.” Gripe v. City of Enid, Okla., 312 F.3d 1184, 1188-89 (10th Cir.

2002) (affirmatively citing the trial court’s order dismissing the case). A plaintiff’s

medical condition does not relieve a plaintiff’s burden to prosecute his or her case. See

Echenique v. Goodwill Indus. of Denver, No. 13-cv-00556-PAB-MJW, 2014 WL



                                              6
459776, at *6 (D. Colo. Feb. 4, 2014) (finding that plaintiff’s allegations regarding her

medical condition do not cause dismissal for failure to prosecute to be less

appropriate). The same standard applies to counsel, who acts as the plaintiff’s agent.

See Gripe, 312 F.3d at 1184. Therefore, plaintiffs’ counsel’s medical issues cannot

make dismissal any less appropriate.

       The fourth factor is whether the plaintiffs had been warned in advance that

dismissal would be possible. “[T]he need to prosecute one’s claim (or face dismissal) is

a fundamental precept of modern litigation.” Rogers v. Andrus Transp. Services, 502

F.3d 1147, 1152 (10th Cir. 2007). “[N]o notice of any type need be given by the court

prior to dismissal.” Id. (citing Stanley v. Cont’l Oil Co., 536 F.2d 914, 917 (10th Cir.

1976)). Constructive notice, or “notice (1) without an express warning and (2)

objectively based upon the totality of the circumstances (most importantly, the trial

court's actions or words),” is sufficient to satisfy this prong. See Ecclesiastes, 497 F.3d

at 1150.

       Plaintiffs had constructive notice that dismissal for failure to prosecute was a

possibility. Defendant’s counsel conferred with plaintiffs’ counsel on two separate

occasions and indicated that defendant would move to dismiss the case for lack of

prosecution. See Docket No. 27-5, 27-7. Plaintiffs’ counsel knew as of September 26,

2017 that this motion was a possibility. See Docket No. 27-6. Plaintiffs still took no

action to prosecute the case. Therefore, the Court finds that plaintiffs had constructive

notice that dismissal was a possibility.

       Finally, the fifth factor is whether lesser sanctions would be available to address



                                              7
plaintiffs’ conduct. Plaintiffs argue that no sanctions are appropriate because t he delay

rests on “merely an unfortunate set of circumstances.” See Docket No. 28 at 9.

Though plaintiffs are culpable for not prosecuting their case, the Court finds that lesser

sanctions are available that address plaintiffs’ conduct without resorting to the “severe

sanction” of dismissal with prejudice. See Ecclesiastes, 497 F.3d at 1143-44.

Accordingly, the Court will order plaintiffs to pay all attorney’s fees incurred by

defendant in preparing its motion to dismiss and its reply.

        After evaluating and weighing the Ehrenhaus factors, the Court concludes that

the judicial system’s strong predisposition to resolve cases on their merits tips in favor

of denying defendant’s motion. See Ecclesiastes, 497 F.3d at 1144 (citing Ehrenhaus,

965 F.2d at 921). Although plaintiffs’ culpability is clear, the lack of prejudice to

defendant and the comparatively early stage of the case makes it appropriate to give

plaintiffs another chance to prosecute their case. Plaintif fs should understand,

however, that any further unresponsiveness or lack of diligence will not be tolerated.

        Wherefore, it is

        ORDERED that the portion of defendant’s Motion to Dismiss for Failure to

Prosecute Under Rule 41(b) [Docket No. 27] seeking to re-open this matter is

GRANTED. It is further

        ORDERED that the portion of defendant’s Motion to Dismiss for Failure to

Prosecute Under Rule 41(b) [Docket No. 27] seeking to dismiss this matter is DENIED.

It is further

        ORDERED that plaintiffs are ordered to pay defendant’s attorney’s fees incurred



                                              8
in preparing the Motion to Dismiss for Failure to Prosecute Under Rule 41(b) [Docket

No. 27] and defendant’s reply brief [Docket No. 30].


      DATED November 5, 2018.

                                         BY THE COURT:


                                          s/Philip A. Brimmer
                                         PHILIP A. BRIMMER
                                         United States District Judge




                                           9
